           Case 1:19-cr-00186-DAD-BAM Document 25 Filed 04/29/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00186-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         AND ORDER
14   LESTER EDUARDO CARDENAS FLORES
     and                                                 DATE: May 11, 2020
15   LUIS MADRIGAL REYES,                                TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16
                                  Defendants.
17

18
            This case is set for a status conference on May 11, 2020. On April 17, 2020, this Court issued
19
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
20
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
21
     after June 1. This and previous General Orders were entered to address public health concerns related to
22
     COVID-19.
23
            Although the General Orders address the district-wide health concern, the Supreme Court has
24
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
25
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
26
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
28
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00186-DAD-BAM Document 25 Filed 04/29/20 Page 2 of 4


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and
10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00186-DAD-BAM Document 25 Filed 04/29/20 Page 3 of 4


 1 through defendants’ counsel of record, hereby stipulate as follows:

 2          1.     By previous order, this matter was set for a status conference on May 11, 2020.

 3          2.     By this stipulation, defendants now move to continue the change of plea until August 10,

 4 2020, and to exclude time between May 11, 2020, and August 10, 2020, under Local Code T4.

 5          3.     The parties agree and stipulate, and request that the Court find the following:

 6                 a)      Counsel for defendants desire additional time to confer with their clients and

 7          conduct further investigation.

 8                 b)      Counsel for defendants believe that failure to grant the above-requested

 9          continuance would deny him/her the reasonable time necessary for effective preparation, taking

10          into account the exercise of due diligence.

11                 c)      The government does not object to the continuance.

12                 d)      In addition to the public health concerns cited by General Order 617, and

13          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14          this case because the defendants do not consent to proceed using videoconferencing or telephone

15          conferencing pursuant to General Order 614.

16                 e)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendants in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of May 11, 2020 to August 10, 2020,

21          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code T4)

22          because it results from a continuance granted by the Court at defendants’ request on the basis of

23          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

24          of the public and the defendants in a speedy trial.

25          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28 ////

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00186-DAD-BAM Document 25 Filed 04/29/20 Page 4 of 4


 1         IT IS SO STIPULATED.

 2

 3
     Dated: April 28, 2020                             MCGREGOR W. SCOTT
 4                                                     United States Attorney
 5
                                                       /s/ KAREN A. ESCOBAR
 6                                                     KAREN A. ESCOBAR
                                                       Assistant United States Attorney
 7

 8
     Dated: April 28, 2020                             /s/ MICHAEL J. AED
 9                                                     MICHAEL J. AED
10                                                     Counsel for Defendant
                                                       LESTER EDUARDO
11                                                     CARDENAS FLORES

12
     Dated: April 28, 2020                             /s/ MARK A. BROUGHTON
13                                                     MARK A. BROUGHTON
                                                       Counsel for Defendant
14                                                     LUIS MADRIGAL REYES
15

16
                                                ORDER
17

18         IT IS SO ORDERED that the Status Conference is continued from May 11, 2020 to August 10,

19 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

20 U.S.C.§ 3161(h)(7)(A), B(iv).
21
     IT IS SO ORDERED.
22
       Dated:    April 29, 2020                         /s/ Barbara   A. McAuliffe        _
23
                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        4
30    PERIODS UNDER SPEEDY TRIAL ACT
